F§LED

IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA 1511 1 1 1119
BILLINGS DIVIsIoN C‘%'.‘;;r?c;§'§$§§§$;“"
lngs

UNITED STATES OF AMERICA,
CR 18-65-BLG-SPW
Plaintiff,
vs. ORDER
LEAH SUl\/H\/IER GARCIA,
Defendant.

 

 

At the request of U.S. Probation,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, March 14, 2019 at 1130 p.m., is VACATED and reset to commence on
Thursday, April 4, 2019 at 2:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

IT IS FURTHER ORDERED that,

l. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before February 15,

2019. The probation officer shall not disclose any recommendation made or to be

made to the Court.

2. If restitution is mandatory, the probation officer shall discuss a
payment plan With Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

` 3. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before February 27,
2019. U.S.S.G. § 6A1.2. Any unresolved objections are expected to be
included in the pre-sentence report, not in a sentencing memorandum.

4. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before March 13,
2019.

5. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before March 20, 2019. Absent
good cause shoWn, sentencing memoranda and'supporting documents filed after
March 20, 2019 Will not be considered in addressing sentencing issues. Failure to
timely file sentencing memoranda may result in imposition of sanctions against

counsel.

6. Responses to sentencing memoranda shall be filed on or before
March 27, 2019.

7. Reply briefs Will not be accepted for filing in sentencing matters.

8. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6Al .3.

9. All parties that intend to have Witnesses testify at sentencing shall give
notice to this Court ten (lO) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

~7/)£/
DATED this f/ day of February, 2019.

/’. m
_ /sUsAN P. WA'i"rERS
U.S. DISTRlCT JUDGE

